Citation Nr: 0809138	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder; and if so, whether the claim may be granted.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J.A.C., and J.B.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
2000 and November 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The veteran is service-connected for residuals of malaria.  
As noted below, a 100 percent evaluation is warranted for 
malaria when there is active disease; and thereafter, the 
evaluation depends on the extent of liver or spleen damage.  
However, Dr. J.A.C. testified in October 2007 that the 
veteran contracted parasites of falciparum malaria, and that 
it causes a sludging of the vessels which causes destruction 
of the brain, the symptoms are identical to symptoms of PTSD.  
Thus, the Board finds that a claim is raised in the record 
for a brain damage as secondary to service-connected 
residuals of malaria.  

The issues of entitlement to service connection for bilateral 
knee disability and PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by an 
April 2002 rating decision; and although the veteran 
submitted a timely notice of disagreement with respect to 
that decision, the appeal was not perfected.  

2.  Evidence submitted subsequent to the April 2002 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's service-connected malaria is inactive and 
is without residuals such as liver or spleen damage.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied a claim for 
service connection for PTSD is final. 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted since the 
April 2002 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened. 38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 (2007).

3.  A compensable evaluation for malaria is not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.7, 4.88b Diagnostic Code 6304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

With respect to the issue of entitlement to a compensable 
evaluation for residuals of malaria, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Letters dated in May 2004 and March 2005 essentially 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  The May 2004 letter advised that to 
establish entitlement to an increased evaluation, the 
evidence must show that the service-connected condition has 
gotten worse.  The March 2006 letter notified the veteran of 
the evidence and information that may affect the disability 
evaluation assigned.     

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied because 
the Diagnostic Codes under which the claimant's malaria is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case issued in April 2002 provided the 
contents of the Diagnostic Codes discussed herein.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Codes in 
question.  
   
The veteran's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In addition, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  The Board 
concludes an examination is not needed in this case.  VA 
treatment records dated from 2006 to 2007 show normal liver 
function tests and include no evidence of liver or spleen 
damage.  Thus, there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected residuals of malaria.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in April 2002, the RO denied the 
veteran's claims for service connection for PTSD.  The 
veteran failed to perfect his appeal with respect to this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Thus, the April 
2002 decision is final.  

The veteran's application to reopen his claim of service 
connection for PTSD was received in April 2004.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for PTSD; but the February 2005 Statement 
of the Case (SOC) reopened the veteran's claim of entitlement 
to service connection for PTSD but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The April 2002 rating decision denied service connection for 
PTSD because the evidence of record did not show a confirmed 
diagnosis of PTSD and was also inadequate to establish that a 
stressful experience occurred.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2007).  38 C.F.R. § 4.125(a) (2007) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

Based on the grounds stated for the denial of service 
connection for PTSD in the April 2002 rating decision, new 
and material evidence would consist of medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor or; and 
evidence that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat or 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2007).  In this 
regard, additional evidence received since the April 2002 
rating decision includes VA treatment records diagnosing PTSD 
according to DSM-IV criteria and relating the diagnosis to 
combat, including during Operations Scotland and Lancaster.  
In addition, Dr. J.A.C. and Mr. J.B.A. presented testimony at 
the October 2007 travel board hearing at which time Dr. 
J.A.C. testified of his experiences with malaria patients in 
Vietnam when he was Officer in Charge of the 24th Evacuation 
Hospital Medical Wards 5 through 10 and relationship between 
the strain of malaria that the veteran contracted and 
symptoms similar to PTSD.  Mr. J.B.A. testified of his 
Vietnam experiences and his knowledge as a former Marine 
Captain supply material officer with 1st Marine Air Wing 
Headquarters in Vietnam from September 1967 to September 1978 
of the veteran's MOS as a combat engineer, the duties of a 
combat engineer, how the veteran functioned as a shore party 
man, as a member of a helicopter support team, and how these 
teams were attached to combat infantry units while enduring 
combat operations and performing their duties coordinating 
with helicopters while under enemy fire.

In regard to the evidence submitted since the April 2002 
rating decision, the Board finds the evidence is neither 
cumulative nor redundant. Further, the new evidence is 
significant in that it is probative of the issue of whether 
the veteran's PTSD is related to his military service, and 
more specifically to the veteran's claimed combat stressors.  
Accordingly, the Board finds that the evidence received 
subsequent to April 2002 rating decision is new and material 
and serves to reopen the claim.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).    

With respect to the veteran's claim for a compensable rating 
for malaria, the Board notes that the service-connected 
malaria is currently evaluated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (2007).  Service connection for malaria has been in 
effect since March 1969.  Malaria is evaluated as 100 percent 
disabling when it is an active disease.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Thereafter, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
See 38 C.F.R. § 4.88b, Note following Diagnostic Code 6304.  
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Id.  Relapses must also 
be confirmed by the presence of malarial parasites in blood 
smears.  Id.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for malaria residuals has not 
been established. There is no indication in the record that 
the veteran has any active disease or any current liver or 
spleen damage related to malaria.  The most recent VA medical 
records indicate that LFTs (liver function tests) were 
normal, and physical examination of the veteran revealed no 
enlarged liver or spleen and no abdominal pain.

Thus, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for malaria 
residuals pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6304.




ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; to this extent 
only the appeal is granted.

Entitlement to a compensable evaluation for residuals of 
malaria is denied.


REMAND

As the Board has granted the veteran's request to reopen his 
previously denied claim of service connection for PTSD, a 
remand of the underlying service connection claim is 
necessary.  

Mr. J.B.A., a former team leader and readjustment counselor 
in the Vet Center Program, testified that he had treated or 
supervised over 5,000 combat veterans presented extensive 
evidence of how the veteran's unit fit within the 3rd Marine 
Division organization functioning under combat conditions.  
Mr. J.B.A. noted that the veteran reported that within the 
first two weeks of his arrival in country, his First Sergeant 
tried to send him out on an HST assignment with a combat 
infantry unit operation, but his buddy, who was mentoring him 
for being n HST member, said that the veteran was not ready 
and a more experienced marine volunteered to go and was 
killed.  Mr. J.B.A. stated that the veteran cannot remember 
the Marine's name but that the event made such an indelible 
imprint on his memory that in spite of the residual memory 
deficit, he continued to have such breakthrough vivid and 
intense memories of the traumatic event.  

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

In September 2001, the veteran stated that he was subjected 
rocket attacks at night while he was with the 3rd Battalion, 
B Company at the LZ Stud in 1968.  In September 2003, the 
veteran reported ambushes, witnessing deaths and maiming of 
comrades, and being in situations where there were mines and 
booby traps.  During hospitalization in 2004, the veteran 
reported that his unit came under fire and encountered mine 
fields and was exposed to fire fights, rockets, and mortars.  
In September 2006, the veteran reported daily rocket and 
mortar attacks on the base during his time at LZ Stud, 
witnessing a mortar round hitting a fellow Marine, and 
gathering injured Marines (including witnessing a Marine with 
an open stomach wound, body parts, burning flesh).  The 
veteran also reported that his first duty assignment on the 
base involved running out to the incoming helicopters and 
attaching a supply line to the bottom of it, and that on 
several occasions, he heard the sounds of sniper bullets fly 
by his head.      

The veteran's DD Form 214 from his period of service with the 
United States Marine Corps shows that the veteran's military 
occupational specialty was a combat engineer.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Once independent verification of the stressor event 
has been submitted, the veteran's personal exposure to the 
event may be implied by the evidence of record. A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board finds that the case must be remanded so that 
research can be conducted to verify the veteran's alleged 
combat-related stressors.

In addition, in his statement received in September 2006, the 
veteran reported while aboard the medical ship, U.S.S. 
Sanctuary, the veteran remembered hearing the screams of 
wounded soldier, seeing soldiers disfigured with missing 
limbs and bloody body parts.  At the October 2007 travel 
board hearing, Mr. J.B.A. presented an argument that one of 
the stressors related to his PTSD diagnosis was the fact that 
"before passing out, he said he feared for his life because 
he was feeling so weak, was so dehydrated he couldn't defend 
himself and couldn't help his fellow Marines defend against 
the enemy nor help perform his duties as a member of the 
HSTs."  Mr. J.B.A. made the argument that this constituted a 
traumatic experience.  In addition, Mr. J.B.A. noted that the 
veteran remembered waking up on the USS Sanctuary hospital 
ship and being somewhat disoriented and unsure of where he 
was but shaken by what he was hearing around him.  He 
remembered seeing the dead and the wounded around him, he 
remembered the bodies of those who had been wounded and were 
missing parts of their bodies, he remembered the body fluids 
spilling out of the body bags, the smells that were 
overwhelming, the looks on their faces, the agony, the pain, 
the yelling, the screams, the cries for their mothers and how 
scared he was. 

The evidence corroborates that the veteran was aboard the 
U.S.S. Sanctuary and treated for malaria.  Therefore, the 
Board finds during his time aboard a hospital ship, the 
veteran would certainly have been exposed to the sights and 
sounds of other servicemen in pain and dying.  As such, the 
Board concedes that the veteran was exposed to his claimed 
stressors aboard the U.S.S. Sanctuary.  However, although Mr. 
J.B.A. notes that the veteran's exposure to his own feelings 
of helplessness and the exposure to others trauma and death 
aboard the U.S.S. Sanctuary were related to his PTSD 
diagnosis, the Board notes that only the veteran's "combat" 
stressors have been specifically linked to the veteran's PTSD 
during treatment and examination.  Thus, the Board finds that 
the veteran should be afforded an additional PTSD 
examination. 

With respect to the issue of entitlement to service 
connection for bilateral knee disability, the veteran 
reported in an April 2004 Statement in Support of Claim that 
when he contracted Malaria, this condition caused him to pass 
out while on board the U.S.S. Sanctuary, striking his knees 
against the metal plating causing injury to both knees, right 
more than left and that he was treated with a knee brace 
aboard ship.  The veteran testified in October 2007 that he 
was issued knee braces by the VA after he was discharged.  A 
review of the claims file indicates that the veteran sought 
treatment at the Miami VA hospital up until about 1978.  
Thus, it is the Board's opinion that an effort made to secure 
medical records pertaining to any treatment for the veteran's 
knees from March 1969 to December 1978.  The VCAA requires 
that attempts be made to obtain VA records unless it is 
futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for the veteran's 
knees from 1969 to 1978 from the VA 
medical center in Miami should be 
obtained and associated with the claims 
file.  If any of the above records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.
 
2.  Contact the Department of the 
Navy/United States Marine Corps via the 
Marine Corps Historical Center (or other 
appropriate agency) and, for the purposes 
of verifying the veteran's alleged combat 
service, attempt to obtain unit histories 
and diaries of the Co. B 3rd SP 
Battalion/ 3rd Marine Division (Rein.), 
FMF, from July 1968 to September 1968. 
 
3. A specific determination must be made 
as to whether or not whether the veteran 
"engaged in combat with the enemy," and 
if not; whether there is verification of 
any of the veteran's alleged combat 
stressors.  

4. Thereafter, the veteran should be 
afforded a VA PTSD examination by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder.  

The examiner must be notified of the 
stressor or stressors that have been 
determined are established by the record 
including those noted by the veteran 
regarding his hospitalization aboard the 
U.S.S. Sanctuary.

The examining psychiatrist should provide 
an opinion as to the veteran's current 
psychiatric diagnosis.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  If there are no stressors, or if 
PTSD is not found, or if PTSD is found 
but is attributable to a non-service 
stressor, that matter should also be 
specifically set forth.

An opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination. Any opinion expressed must 
be accompanied by a written rationale.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


